ORDER
On December 1,1999, David J. Moskal filed a petition seeking revocation by consent of his license to practice law in Wisconsin pursuant to SCR 21.10(1). In *244that petition, Attorney Moskal acknowledged that he cannot successfully defend himself against professional misconduct allegations concerning his misappropriation and conversion of funds belonging to clients and to the law firm with which he practiced. The petition also set forth that as a result of that misconduct, he was charged with and pleaded guilty to three counts of knowingly and intentionally devising and executing a scheme to defraud others through the U.S. mail, for which he was sentenced to five years in prison on each count, concurrent, three years of supervised release, 500 hours of community service, restitution of $2.75 million to his former law firm, which repaid all of his victims, and a $250,000 forfeiture.
Attorney Moskal was admitted to the Wisconsin bar in 1987. He practiced in Minneapolis, Minnesota.
The Board of Attorneys Professional Responsibility filed a report recommending that the petition for revocation be granted.
It Is Ordered that the petition is granted and the license of David J. Moskal to practice law in Wisconsin is revoked by consent, pursuant to SCR 21.10(1), effective the date of this order.
It Is Further Ordered that David J. Moskal comply with the provisions of SCR 22.26 concerning the duties of a person whose license to practice law in Wisconsin has been revoked.
Marilyn L. Graves Clerk of Supreme Court